EXHIBIT 10.2

 

5% ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE

 

$____________

 

August 6, 2020

  

FOR VALUE RECEIVED, Iconic Brands, Inc., a Nevada corporation (the "Maker")
promises to pay to the order of _______________ , or its registered assigns (the
"Payee"), upon the terms set forth below, the principal sum of
__________________ Dollars ($_____________)1 which includes an original issue
discount of 5%.

 

1. Payments.

 

(a) The full amount of principal (including the original issue discount) under
this Note shall be due on the earlier of: (i) September 4, 2020 (the "Maturity
Date"); or (ii) the occurrence of an Event of Default (as defined below), unless
due earlier in accordance with the terms of this Note and subject to Section
1(b) hereunder.

 

(b) At the Maker’s sole option, and so long as no Event of Default has occurred
and is continuing, the Maturity Date may be extended by thirty (30) calendar
days in exchange for an increase to the original issue discount of this Note to
10%.

 

(c) Maker may prepay, in whole or in part, the principal sum and interest under
this Note without the prior written consent of Payee.

 

(d) To the extent that the Payee receives any payment on of any amounts owing
under this Note, and any such payment(s) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, subordinate
and/or required to be repaid to a trustee, receiver or any other person or
entity under any bankruptcy act, state or federal law, common law or equitable
cause, then, to the extent of such payment(s) received, the Maker’s obligations
or part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment(s) had not been received by the Payee and
applied on account of the Maker’s obligations under this Note.

 

2. Unsecured Obligation. This Note is an unsecured obligation of the Company
provided however the Company shall not incur any other indebtedness which is
senior in preference to the Note.

  

3.Events of Default.

 

(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal of this Note, as and when the
same shall become due and payable;

___________ 

1 1.05% of payment.

    

  1



 

 

(ii) Maker shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within five calendar days after the date on which notice of such
failure or breach shall have been delivered;

 

(iii) Maker or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee or any other covenant, agreement,
representation or warranty contained in, or otherwise commit any breach
hereunder or in any other agreement executed in connection herewith;

 

(iv) Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;

 

(v) Maker or any subsidiary shall default in any of its respective obligations
under any other note or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of Maker or any subsidiary, whether such indebtedness now exists or
shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable; or

 

  2



 

 

(vi) Maker shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 50% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minimis number of
shares of Common Stock or other equity securities of Maker, or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Maker's
capital stock, of any class, whether now or hereafter outstanding. "Change of
Control Transaction" means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Maker, by contract or otherwise) of in excess of 50% of the
voting securities of Maker, (ii) a replacement at one time or over time of more
than one-half of the members of Maker's board of directors which is not approved
by a majority of those individuals who are members of the board of directors on
the date hereof (or by those individuals who are serving as members of the board
of directors on any date whose nomination to the board of directors was approved
by a majority of the members of the board of directors who are members on the
date hereof), (iii) the merger of Maker with or into another entity that is not
wholly-owned by Maker, consolidation or sale of 50% or more of the assets of
Maker in one or a series of related transactions, or (iv) the execution by Maker
of an agreement to which Maker is a party or by which it is bound, providing for
any of the events set forth above in (i), (ii) or (iii).

 

4.Remedies.

 

Upon the occurrence of any Event of Default, the Payee may, without notice or
demand to the Maker, exercise any or all of the following remedies:

 

(a) Declare the full principal amount of this Note, together with all accrued
interest thereon, at the Payee's election, to be immediately due and payable in
cash. Commencing 5 days after the occurrence of any Event of Default that
results in the acceleration of this Note, the interest rate on this Note shall
accrue at the rate of 18% per annum, or such lower maximum amount of interest
permitted to be charged under applicable law.The Payee need not provide and
Maker hereby waives any presentment, demand, protest or other notice of any
kind, and the Payee may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Payee at any time prior to payment hereunder. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon; or

 

  3



 

 

(b) Proceed to enforce such other and additional rights and remedies the Payee
may have hereunder or as may be provided by applicable law.

 

5. Automatic Exchange of Principal and Interest upon Qualified Financing.
Concurrently with completion of a financing transaction contemplated by that
certain term sheet of the Maker, dated as of July 30, 2020 (attached hereto as
Annex A), in which at least $12,000,000 in securities are subscribed for (the
“Qualified Financing”), the outstanding principal amount of this Note together
with all accrued and unpaid interest hereunder shall be exchanged into such
securities as are issued in the Qualified Financing (the “Automatic Exchange”).
Upon the Automatic Exchange, the Payee shall be deemed a Purchaser (as such term
is defined in the Share Purchase Agreement of such Qualified Financing) in the
Qualified Financing.

 

6. Most Favored Nations. In the event the Automatic Exchange pursuant to Section
5 above has not occurred, the Payee shall have the right, in its sole
discretion, to convert the principal balance of this Note (including the
original issue discount), in whole or in part, into securities of the Maker (or
its successor or parent) (a “Conversion”) being issued in any private or public
offering of equity securities of the Maker (or its successor or parent) (an
“Offering”) announced while this Note is outstanding, upon the terms and
conditions of the Offering, at a rate equal to, for each $1 of principal amount
of this Note surrendered, $1 of new consideration offered for such securities.
At the Payee’s sole option, to the extent that such Offering is not consummated
at least two (2) business days prior to the Maturity Date, the Payee shall be
entitled to revoke its Conversion election and, upon such revocation, all
outstanding amounts owing under this Note shall be due and payable on the
Maturity Date in accordance with the terms of this Note.

 

7. No Waiver of Payee's Rights. All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.

 

  4



 

 

8. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.

 

9. Cumulative Rights and Remedies; Usury. The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, the Security Agreements, or applicable law
(including at equity). The election of Payee to avail itself of any one or more
remedies shall not be a bar to any other available remedies, which Maker agrees
Payee may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.

 

10. Use of Proceeds.Maker shall use the proceeds from this Note hereunder for
working capital purposes and not for the satisfaction of any portion of Maker's
or Subsidiary's debt (other than payment of trade payables in the ordinary
course of Maker's business and prior practices), to redeem any of Maker's equity
or equity-equivalent securities or to settle any outstanding litigation.

 

11. Collection Expenses. Maker shall reimburse Payee for all reasonable
out-of-pocket costs and expenses, including reasonable attorneys’ fees, incurred
by the Payee in the collection of the indebtedness evidenced by this Note, in
enforcing any of the rights, powers, remedies and privileges of the Payee
hereunder, or in connection with any further negotiations, modifications,
releases, or otherwise incurred by the Payee in connection with this Note. As
used in this Note, the term “attorneys’ fees” shall mean reasonable charges and
expenses for legal services rendered to or on behalf of the Payee in connection
with the collection of the indebtedness evidenced by this Note at any time
whether prior to the commencement of judicial proceedings and/or thereafter.

 

12. Severability.If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

 

13. Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns, provided, however, that the Maker shall not assign any of its rights or
obligations hereunder without the prior written consent of the Payee. Assignment
of all or any portion of this Note in violation of this Section 13 shall be null
and void.. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

  5



 

 

14. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.

 

15. Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound.

 

16. Construction.The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Note and, therefore,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the terms hereof or any amendments hereto.

 

17. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

 

6



 

 

18. Notice. Any and all notices or other communications or deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, at its address above,
or such other address or facsimile number as the Maker may specify for such
purposes by notice to the Payee delivered in accordance with this paragraph. Any
and all notices or other communications or deliveries to be provided by the
Maker hereunder shall be in writing and delivered personally, by facsimile, sent
by a nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to each Payee at the address of such
Payee appearing on the books of the Maker, or if no such address appears, at the
principal place of business of the Payee. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission if delivered by hand or by telecopy that has been
confirmed as received by 5:00 P.M. on a business day, (ii) one business day
after being sent by nationally recognized overnight courier or received by
telecopy after 5:00 P.M. on any day, or (iii) five business days after being
sent by certified or registered mail, postage and charges prepaid, return
receipt requested.

 

  7



 

 

The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

 

 

ICONIC BRANDS, INC.

        By:

 

Name:

   

Title:

 

  

  8



 

 

 

Annex A

Term Sheet

 

 

See attached.

 

  9

 